Mr. Justice Baker delivered the opinion of the court: This was a proceeding by the city of Chicago, in the Cook circuit court, for the ascertainment of the compensation and damages due to the Illinois Central Railroad Company for the land and property taken or damaged in the opening and extension of Seventy-second street and Seventy-ninth street across the land and railroad of said company. By stipulation it was agreed that the questions in regard to the extension of both streets, inasmuch as they were exactly alike, should be tried as one cause. The questions involved in this appeal are substantially the same as those involved in the case of Illinois Central Railroad Co. v. City of Chicago, ante, p. 98. For the reasons stated in the opinion filed in that case the judgment herein of the circuit court is reversed and the cause is remanded. Beversed and remanded.